


110 HR 7238 IH: To provide a tax credit for qualified energy storage air

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7238
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Thompson of
			 California (for himself and Mr.
			 Herger) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide a tax credit for qualified energy storage air
		  conditioner property.
	
	
		1.Credit for qualified energy
			 storage air conditioner property installed in a principal residence
			(a)In
			 generalSubsection (a) of section 25D of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (2), by striking the period at the end of paragraph (3) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(4)30 percent of the
				qualified energy storage air conditioner property expenditures made by the
				taxpayer during such
				year.
					.
			(b)Qualified energy
			 storage air conditioner property expenditureSection 25D(d) of
			 such Code is amended by adding at the end the following new paragraph:
				
					(4)Qualified energy
				storage air conditioner property expenditureThe term
				qualified energy storage air conditioner property expenditure
				means an expenditure for qualified energy storage air conditioner property (as
				defined in section 48(d)) installed on or in connection with a dwelling unit
				located in the United States and used as a principal residence (within the
				meaning of section 121) by the
				taxpayer.
					.
			(c)Modification of
			 maximum credit
				(1)In
			 generalParagraph (1) of section 25D(b) of such Code is amended
			 by striking and at the end of subparagraph (B), by striking the
			 period at the end of subparagraph (C) and inserting , and, and
			 by adding at the end the following new subparagraph:
					
						(D)$500 with respect
				to each half kilowatt of peak demand reduction (as defined in section 48(d)) of
				qualified energy storage air conditioner property (as defined in section 48(d))
				for which qualified energy storage air conditioner expenditures are
				made.
						.
				(2)Conforming
			 amendmentsSubparagraph (A) of section 25D(e)(4) of such Code is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
					
						(iv)$1,667 in the
				case of each half kilowatt of peak demand reduction (as defined in section
				48(d)) of qualified energy storage air conditioner property (as defined in
				section 48(d)) for which qualified energy storage air conditioner expenditures
				are
				made.
						.
				(d)Extension of
			 creditSubsection (f) of section 25D of such Code is amended by
			 inserting (December 31, 2014, in the case of qualified energy storage
			 air conditioner property (ad defined in section 48(d)) before the
			 period at the end.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			2.Business credit
			 for qualified energy storage air conditioner property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by deleting or at the end of
			 clause (iii), by inserting or at the end of clause (iv), and by
			 inserting clause (iv) the following new clause:
				
					(v)qualified energy
				storage air conditioner property but only with respect to periods ending before
				January 1,
				2015,
					.
			(b)30 percent
			 creditClause (i) of section 48(a)(2)(A) of such Code is amended
			 by striking and at the end of subclause (II) and by inserting
			 after subclause (III) the following new subclause:
				
					(IV)qualified energy
				storage air conditioner property,
				and
					.
			(c)Qualified energy
			 storage air conditioner propertySection 48 of such Code is
			 amended by adding at the end the following new subsection:
				
					(d)Qualified energy
				storage air conditioner propertyFor the purposes of this
				section—
						(1)In
				generalThe term qualified energy storage air conditioner
				property means a cooling system which—
							(A)consists of
				thermal storage or ice storage components which create, store, and supply
				cooling energy to reduce peak electricity demand by displacing the daytime peak
				electrical demand of conventional mechanical cooling equipment,
							(B)has a nameplate
				operational capability to deliver a minimum of 29,000 Btu and a maximum of
				240,000 Btu of cooling capacity,
							(C)is designed to
				deliver such cooling capacity for a minimum continuous period of 3 hours,
				available daily from May 1 through September 30, coincident with daytime peak
				load periods,
							(D)is designed so as
				to reduce peak kilowatt demand by 90 percent for the cooling load served,
				and
							(E)is designed so as
				not to exceed the 24 hour energy consumption of conventional cooling equipment
				by more than 10 percent.
							(2)Inclusion of
				related equipmentSuch term shall include any secondary
				components which integrate the cooling system described in paragraph (1) with
				the conventional cooling system, including equipment and controls for measuring
				and reporting operation and performance, but shall not include any portion of
				the conventional cooling system.
						(3)Limitation
							(A)In
				generalIn the case of qualified energy storage air conditioner
				property placed in service during the taxable year, the credit otherwise
				determined under this section for such year with respect to such property shall
				not exceed an amount equal to $500 for each 0.5 kilowatt of peak demand
				reduction of such property.
							(B)Peak demand
				reductionFor purposes of
				this subsection, the term peak demand reduction means the
				removal of electrical demand (kW) on the utility grid system during the daily
				time period of high electrical demand. The peak demand reduction shall be
				determined based on Energy Efficiency Ratio (EER) standards for residential and
				commercial air conditioning equipment, established under the Energy Policy and
				Conservation Act of
				1975.
							.
			(d)Effective
			 dateThe amendments made by this Act shall apply to taxable years
			 beginning after December 31, 2008.
			
